Citation Nr: 1737340	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  11-18 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Iowa Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran served on active duty from July 1972 to February 1973.  The appellant claims to be the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In August 2014, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  The matter has been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  A discussion of the AOJ's compliance with the August 2014 Board Remand is addressed in the Remand section below.

Also, in this regard, in the August 2014 Remand, the Board instructed the AOJ to adjudicate the issue of entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 in the first instance.  In an April 2016 rating decision, the AOJ denied entitlement to DIC under the provisions of 38 U.S.C.A. § 1151.  The April 2016 letter notifying the appellant of the April 2016 rating decision was returned to VA as undeliverable.  A copy of the April 2016 rating decision, to include notice of appellate rights, was resent to the appellant's correct mailing address in December 2016.  In a January 2017 correspondence, the appellant acknowledged receipt of the December 2016 letter notifying her of the April 2016 rating decision denying entitlement to DIC under the provisions of 38 U.S.C.A. § 1151.  Notwithstanding that the issue of entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 was certified for appeal, the record does not reflect that the appellant initiated an appeal of the April 2016 rating decision (of which she was notified in December 2016) with a Notice of Disagreement.  See 38 C.F.R. § 20.200 (2016) (an appeal consists of a timely filed Notice of Disagreement in writing and after a Statement of the Case has been furnished, a timely filed Substantive Appeal); see also 38 C.F.R. § 20.302(a) (a claimant (or his or her representative) must file an NOD with a determination of the AOJ within one year from the date that the AOJ mails notice of the determination).  Here, while the appellant has not yet submitted an NOD as to the April 2016 rating decision, the one-year period to submit an NOD to be considered timely has not lapsed (i.e., one year has not yet passed since the appellant's receipt of the December 2016 notification letter of the April 2016 rating decision).  See 38 C.F.R. § 20.201(a) (2016) (providing that VA will not accept an expression of dissatisfaction or disagreement in any format other than the prescribed form).  As such, the issue of entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 is not yet in appellate status and is not before the Board at this time.

The appeal (entitlement to DIC based on service connection for the cause of the Veteran's death) is again REMANDED to the AOJ.


REMAND

Another remand is required in this case to ensure that there is a complete record upon which to decide the appellant's appeal of entitlement to DIC based on service connection for the cause of the Veteran's death.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).

In the August 2009 Notice of Disagreement, the appellant explicitly contended that the physical pain from the service-connected (physical) disabilities and the service-connected depression was far too deep to understand, which is why the Veteran turned to alcohol that ultimately caused the Veteran's cirrhosis, the immediate cause of the Veteran's death.  The August 2014 Board Remand clearly instructed the AOJ to obtain a VA medical opinion addressing whether the Veteran's service-connected status post fracture of the right clavicle and acromioclavicular joint with four surgical resections, cervical strain, right elbow epicondylitis, scar over the right shoulder, scar over the back of the right shoulder, or depressive disorder contributed to the Veteran's causes of death, cirrhosis and alcohol dependence.  

Pursuant to the August 2014 Board Remand, in a May 2016 opinion, a VA psychologist opined that it is less likely than not that the Veteran's service-connected condition of depressive disorder contributed to his cirrhosis and alcohol dependence.  Significantly, the VA psychologist indicated that an opinion regarding a direct pathophysiological contribution of the Veteran's service-connected physical problems to his alcohol dependence would be beyond the scope of competency for the VA psychologist.  

In this regard, a Board remand confers upon an appellant the right to compliance with that order.  Stegall, 11 Vet. App. at 268; D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  For the above reasons, the Board finds that a remand for an addendum medical opinion is necessary to assist in determining the relationship, if any, between the service-connected status post fracture of the right clavicle and acromioclavicular joint with four surgical resections, cervical strain, right elbow epicondylitis, scar over the right shoulder, and scar over the back of the right shoulder (i.e., the service-connected physical disabilities), and the Veteran's death.

Accordingly, the case is REMANDED for the following actions:

1. Other than the VA psychologist who provided the May 2016 VA medical opinion, request that an appropriate medical professional review the electronic file and provide an addendum medical opinion.  The relevant documents in the electronic file should be made available to, and be reviewed by, the VA examiner.  

The VA examiner should offer the following opinions:

a) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected status post fracture of the right clavicle and acromioclavicular joint with four surgical resections, cervical strain, right elbow epicondylitis, scar over the right shoulder, and/or scar over the back of the right shoulder were the immediate or underlying cause of death or were etiologically related to the Veteran's death?

b) Is it at least as likely as not (a 50 percent or greater probability) that the service-connected status post fracture of the right clavicle and acromioclavicular joint with four surgical resections, cervical strain, right elbow epicondylitis, scar over the right shoulder, and/or scar over the back of the right shoulder contributed substantially or materially to the cause of the Veteran's death; combined to cause the Veteran's death; or aided or lent assistance to the production of the Veteran's death?

In rendering the opinions requested in paragraphs 
1a) and 1b), the VA examiner should consider the Veteran's Certificate of Death, indicating the immediate cause of the Veteran's death as cirrhosis due to, or as a consequence of alcohol dependence.  The VA examiner should also specifically consider the appellant's contention that the physical pain caused by the Veteran's service-connected disabilities (status post fracture of the right clavicle and acromioclavicular joint with four surgical resections, cervical strain, right elbow epicondylitis, scar over the right shoulder, and scar over the back of the right shoulder) resulted in the Veteran's alcohol dependence that ultimately caused the Veteran's cirrhosis.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to these claims.

2. After completion of the above and any additional development deemed necessary, readjudicate the issue of entitlement to DIC based on service connection for the cause of the Veteran's death.  If the determination remains adverse to the appellant, she and her representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




